Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2014/0036374 and 2004/0119949, as combined) details a display system including an image transmission device comprising a first image receiving element and which receives light of first and second images image of a plurality of images displayed by a display device and presents respective first and second display images, where the first receiving element comprises a plurality of polymer dispersed liquid crystal layers and the second receiving element comprises at least one of a light diffusion plate, a frosted glass, and a thin film doped with tiny particles. Such art also discloses that the image transmission device transmits light of the first and second images through different paths and respectively form first and second virtual images corresponding to he first and second images, wherein the distance between the first virtual image and an observer is a first variable distance that is greater than a second display distance and a distance between the second virtual image and the observer is the second display distance. Such prior art does not describe, however, that the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different virtual distances and that the display system also includes an image receiving element controller to control the at least two polymer dispersed liquid crystal layers to be in the diffusion state to produce a diffusion layer with variable position and such that the at least two sub-virtual images are formed at different visual distances. In other words, it does not describe:
… 
the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different visual distances; and
an image receiving element controller, wherein the image receiving element controller is configured to control the at least two polymer dispersed liquid crystal layers to be in the diffusion state to produce a diffusion layer, and a position of the diffusion layer is variable, such that the at least two sub-virtual images are formed at different visual distances.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 4, 6-12, 15-17, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481